Title: To James Madison from Alexander Hamilton, 25 June 1788
From: Hamilton, Alexander
To: Madison, James


My Dr SirNew York June 25. 1788
I am very sorry to find by your letter of the 13th that your prospects are so critical. Our chance of success here is infinitely slender, and none at all if you go wrong. The leaders of the Antifederalists finding their partisans somewhat squeamish about rejection, are obliged at present to recur to the project of conditional amendments. We are going on very deliberately in the discussion and hitherto not without effect.
Communicate this to our friend G Morris, to whom I have not time to write. And add, if you please, that his friend would certainly be exposed to a suit; but may pay in our paper money; the depreciation of which is about seven per cent. It is possible however that a jury in estimating damages would calculate the Sterling money at the current exchange in paper. But this is not probable. Yrs Affy
A Hamilton
